
	
		IB
		Union Calendar No. 328
		112th CONGRESS
		2d Session
		H. R. 2179
		[Report No.
		  112–468]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 14, 2011
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		
			May 8, 2012
			Additional sponsors: Mr.
			 Bonner, Mrs. Blackburn,
			 Mr. Marchant,
			 Mr. Long, Mr. Diaz-Balart, Mr.
			 Cassidy, Mr. Conaway,
			 Mr. Nunnelee,
			 Mr. Westmoreland,
			 Mr. Cole, Mr. Loebsack, Ms.
			 Bordallo, Mr. Turner of
			 Ohio, Mr. LoBiondo,
			 Mr. Ryan of Ohio,
			 Mr. Jones,
			 Mr. Wittman,
			 Mr. Cooper,
			 Mr. Roe of Tennessee,
			 Mrs. Hartzler,
			 Mr. Farenthold,
			 Mr. Reyes,
			 Mr. Hinojosa,
			 Mr. Benishek,
			 Mr. Griffith of Virginia,
			 Mrs. Black,
			 Mrs. Ellmers,
			 Mr. Wilson of South Carolina,
			 Mr. Bilirakis,
			 Mr. Johnson of Ohio,
			 Mr. Sherman,
			 Mr. Meehan,
			 Ms. Norton,
			 Mr. Boswell,
			 Mr. Rush, Mr. Latta, Mr.
			 Kline, Mr. Luetkemeyer,
			 and Mr. Kissell
		
		
			May 8, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend title 49, United States Code, to
		  direct the Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to transfer unclaimed money recovered at airport security
		  checkpoints to United Service Organizations, Incorporated, and for other
		  purposes.
	
	
		1.Disposition of unclaimed
			 money recovered at airport security checkpoints
			(a)Donation to
			 USOSection 44945 of title
			 49, United States Code, is amended by striking shall be retained by the
			 Transportation Security Administration and all that follows before the
			 period at the end and inserting shall be annually transferred, without
			 further appropriation, by the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) to United Service Organizations,
			 Incorporated, to provide funding for its activities in support of USO airport
			 centers.
			(b)Annual
			 reportSection 515(b) of the
			 Department of Homeland Security Appropriations Act, 2005 (118 Stat. 1318) is
			 amended by striking and specifically how the unclaimed money is being
			 used to provide civil aviation security and inserting and the
			 amount of unclaimed money transferred to United Service Organizations,
			 Incorporated, and the dates of such transfers.
			
	
		1.Disposition of unclaimed
			 money and clothing recovered at airport security checkpoints
			(a)In
			 generalSection 44945 of
			 title 49, United States Code, is amended to read as follows:
				
					44945.Disposition of
				unclaimed money and clothing
						(a)Unclaimed
				moneyNotwithstanding section
				3302 of title 31, unclaimed money recovered at any airport security checkpoint
				shall be annually transferred, without further appropriation, by the Assistant
				Secretary of Homeland Security (Transportation Security Administration) to
				United Service Organizations, Incorporated, to provide funding for the
				activities of United Service Organizations, Incorporated, in support of USO
				airport centers.
						(b)Unclaimed
				clothing
							(1)In
				generalIn disposing of unclaimed clothing recovered at any
				airport security checkpoint, the Assistant Secretary shall make every
				reasonable effort, in consultation with the Secretary of Veterans Affairs, to
				transfer the clothing to local veterans organizations or other local charitable
				organizations for distribution to homeless or needy veterans and veteran
				families.
							(2)AgreementsIn
				implementing paragraph (1), the Assistant Secretary may enter into agreements
				with airport authorities.
							(3)Other charitable
				arrangementsNothing in this subsection shall prevent an airport
				or the Transportation Security Administration from donating unclaimed clothing
				to a charitable organization of their choosing.
							(4)LimitationNothing
				in this subsection shall create a cost to the Government.
							(c)Annual
				reportThe Assistant Secretary shall submit, on an annual basis,
				to the Committee on Homeland Security and the Committee on Appropriations of
				the House of Representatives and the Committee on Commerce, Science, and
				Transportation and the Committee on Appropriations of the Senate a report that
				contains a detailed description of—
							(1)the amount of unclaimed
				money described in subsection (a) recovered in total and at each individual
				airport; and
							(2)the amount of unclaimed
				money described in subsection (a) transferred to United Service Organizations,
				Incorporated, under this section and the dates of such
				transfers.
							.
			(b)Clerical
			 amendmentThe item relating
			 to such section in the table of sections at the beginning of chapter 449 of
			 such title is amended to read as follows:
				
					
						44945. Disposition of unclaimed money and
				clothing.
					
					.
			(c)RepealSection 515(b) of the Department of
			 Homeland Security Appropriations Act, 2005 (118 Stat. 1318; 49 U.S.C. 44945
			 note) is repealed.
			
	
		May 8, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
